*596Concurring Opinion by
Van deb Voort, J.:
I concur in Judge Hoffman’s majority opinion. I feel that it is important, however, that parties and our trial courts clearly understand the procedural aspects of this Court’s actions in this case. When a spouse, who is already the beneficiary of a support order, seeks a bed and board divorce decree, that party faces an election of remedies. If no alimony is sought by that party, as part of its divorce action, the support order shall remain in full force and effect, notwithstanding the court’s action in the bed and board divorce action. However, if the party seeks alimony pursuant to a bed and board divorce, any alimony order resulting from this action will operate to cancel a pre-existing support order in favor of the party. The election by the support beneficiary to seek alimony is, for all practical purposes, treated by our courts the same as a petition for modification of support. As Judge Hoffman has noted, the standard in both actions for inquiry is an examination of one spouse’s needs and the ability of the other spouse to pay.